Name: Commission Regulation (EC) No 891/95 of 21 April 1995 concerning the stopping of fishing for salmon by vessels flying the flag of Finland
 Type: Regulation
 Subject Matter: Europe;  maritime and inland waterway transport;  political geography;  fisheries
 Date Published: nan

 25. 4. 95 EN Official Journal of the European Communities No L 92/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 891/95 of 21 April 1995 concerning the stopping of fishing for salmon by vessels flying the flag of Finland allocated for 1995 ; whereas Finland has prohibited fishing for this stock as from 11 March 1995 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system appli ­ cable to the common fisheries policy ('), and in particular Article 21 (3) thereof, Whereas Council Regulation (EC) No 3370/94 of 20 December 1994 allocating, for 1995, catch quotas between Member States for vessels fishing in Latvian waters (2), provides for salmon quotas for 1995 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota allocated ; Whereas, according to the information communicated to the Commission, catches of salmon in the waters of ICES division III d (Latvian waters) by vessels flying the flag of Finland or registered in Finland have reached the quota HAS ADOPTED THIS REGULATION : Article 1 Catches of salmon in the waters of ICES division III d (Latvian waters) by vessels flying the flag of Finland or registered in Finland are deemed to have exhausted the quota allocated to Finland for 1995. Fishing for salmon in the waters of ICES division III d (Latvian waters) by vessels flying the flag of Finland or registered in Finland is prohibited, as well as the reten ­ tion on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 1 March 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1995. For the Commission Emma BONINO Member of the Commission (') OJ No L 261 , 20. 10 . 1993, p. 1 . 0 OJ No L 363, 31 . 12. 1994, p. 90.